                     1   BANAFSHEH, DANESH & JA VID, PC
                     2   KEVIN DANESH, ESQ. [SBN 228891]
                         kd@bhattomeys.com
                     3   ALLEN SPLOPUKO, ESQ. [SBN 308493]
                     4   as@bhattomeys.com
                         9701 Wilshire Boulevard, 12th Floor
                     5
                         Beverly Hills, California 90212
                     6   Telephone: (3 10) 887-1818
                         Facsimile: (424) 302-0241
                     7
                     8   Attorneys for Plaintiff FERNANDO ISAI RODRIGUEZ
                     9
                    10
                                       SUPERIOR COURT FOR THE STATE OF CALIFORNIA
.
)
             ;      11
.':
             N
             9
             ....
e     ~
             ~
           ... ~    12                         NORTHERN DISTRICT OF CALIFORNIA
, 8;:;~
~ !:'= ~:!.
:
  •    ft "
   ~ ·~]            13
     i ~ ·~
3':, mt.J"-
e !:! ....          14   FERNANDO ISAI RODRIGUEZ, an           CASE NO.: 4: 19-cv-05230-HSG
~     :=   ~;

: ~ ~;r                  individual
3-t=                15                                         [PROPOSED] ORDER
: R~o
    5.
') 0" CQ



             I 16
             0.
                                           Plaintiff,
                    17
                               vs.
                    18
                    19   LANDSTAR; JOHN DOE, an
                         individual; and DOES 1 to 20,
                    20   inclusive,
                    21
                                           Defendants.
                    22
                    23
                         Ill
                    24
                    25
                         Ill
                    26
                    27
                    28




                                                         [PROPOSED] ORDER
                  1           Pursuant to the stipulation of the parties adding THADDEUS PAULK as DOE 1
                  2   to this matter, the court orders the amendment approved and filed.
                  3
                  4
                  5
                  6   1/7/2020
                      Dated                                        HON. HAYWOOD S. GILLIAM, JR.
                  7
                                                                   United States District Judge
                  8
                  9
                 10

           ;;
                 11
~
           N


.e :;"' 12
    ~ "'~
           <;>


~ 8N~
.; :..~g :§ 13
~ !i: ~
  ~ ~ ~

J ;.. :=   :::
::ase~
~ .~ .:2 ~       14
~ ~~~
•
J -
•   0
        'COO
        ~ 00
        i)-      15
5 s C)~
           ;u

           ..._g 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28



                                                          [PROPOSED] ORDER
